PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/277,014
Filing Date: 15 Feb 2019
Appellant(s): Behroozi, Cyrus



__________________
Scott Wolinsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3-12-21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated March 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  

WITHDRAWN REJECTIONS
In light of the Terminal Disclaimer, the Double Patenting Rejection is withdrawn.  

(2) Response to Argument

Appellant’s arguments on pages 7-8 address sections [0065]-[0066] and [0162]-[0163] of the Knoblach reference.  It is first noted that the Office Action cites sections [0052], [0065]-[0066], [0162]-[0163], [0176], [0181]-[0182] and [0192] of Knoblach. Appellant’s allege that these sections do not teach the feature of “predicting a coverage gap based on the state information”, where the state information is the location of the airborne platform and communication link information and that “the Examiner has not provided details regarding his point of view as to how these cited portions of Knoblach read on the invention.”  

It is first noted that Appellants have not addressed section [0052] of Knoblach which was cited in the Office Action. Section [0052] of Knoblach teaches:

geographic area according to ascent atmospheric and the stratospheric weather conditions and particularly the winds. The SNS platforms may be raised or lowered in altitude by gas venting or ballast drop in order to catch prevailing winds favorable to keep the SNS platforms evenly spaced apart.

It is also noted that Appellant has not addressed sections [0181]-[0182] and [0192] of Knoblach.  The pertinent portions from these sections are reproduced below.

Section [0181]
“Further schematically depicted are coverage areas 201-270 representing the position and coverage of each of the platforms 101-170 as they reach a desired regulated altitude, preferably in the stratosphere.  The coverage areas 201-270 will migrate over a period of time, due to wind and weather conditions in a particular locality.  

Section [0182]
“The platform may initiate this if any of these conditions are met and the platform has lost communication with the ground terminals. Advantageously, the wind conditions will have been detected during the ascent and will continue to be monitored through the tracking by the ground stations. This will facilitate predicting the development of any gaps in coverage that might be expected, and particularly the location of such gaps and the number of ground communication devices or pagers that might need to be serviced in the area of the gap.”

The NOC uses the information to locate the SNS platforms, to determine coverage holes or gaps, and to make rudimentary position adjustments by varying the altitude into favorable wind speeds and directions. 

Therefore, as these sections of Knoblach teach that the locations of the platforms and the communication link information are used to predict coverage gaps, Knoblach does teach the feature of “determining, by a processor the “state information” of the platforms”, and Appellant’s arguments are not persuasive.

Regarding Appellant’s assertions on page 8 that Knoblach does not teach “selecting an antenna in response to a coverage gap”, as was set forth in the Office Action, although Knoblach teaches in section [0163] of using a steerable antenna and teaches in sections [0192], [0212] and [0218], of using multiple antennas and avoiding coverage gaps, Chung is added to more explicitly address selecting different antennas to avoid a gap in coverage. 

At the top of page 9, Appellant’s summarize sections [0018] and [0039] of Chung and then assert that these sections do not teach selecting antennas to avoid coverage gaps without any explanation of why these sections do not teach this feature.  

Regarding the Chung reference, section [0039] (which corresponds to Fig. 6) teaches that based on the location of the ground-based mobile commination devices, 

Therefore, as Knoblach teaches of using a multiple antennas and avoiding coverage gaps and as Chung also shows selecting different antennas to avoid a gap in coverage, the Examiner sets forth that the combination of Knoblach and Chung teach this feature of “selecting antennas to avoid gaps in coverage”. 

Finally, regarding Appellant’s broad statement on page 8, that Knoblach and Chung do not teach the features labelled as “1”, “2” and “3”, this statement is not addressing the references as applied in the rejection, as feature “1” is found in the Wittenschlaeger reference (as discussed below) and features 2 and 3 are met by the combination of Knoblach as modified by Chung.  For example, as was set forth in the Office Action, as Knoblach teaches using state information to avoid coverage gaps and also teaches using multiple antennas and as Chung teaches selecting different antennas to avoid coverage gaps, the combination of these references meet the disputed claimed features (“2” and “3”).


As stated in the Office Action, Wittenschlaeger teaches a satellite system which allows packet communications between the airborne nodes.  See for example, column 4 lines 30 to 66 (packets explicitly mentioned on line 37), which teach that data packets are sent from the device through the nodes (which explicitly mention on line 66 that the links between nodes can be optical and RF).  

Lines 64-67 from column 4 of Wittenschlaeger are reproduced below.

“Nodes 110 deployed at high altitude or in space preferably employ wireless links including radio frequency (RF) links, optical links (e.g., lasers), or microwave links...”

As also set forth in the Office Action, Wittenschlaeger teaches in column 5, lines 19-24 and line 50, that each node communicates via RF and optical, and column 12, lines 39-46, teach that interim nodes include balloons and satellites. 

Therefore, as Appellant has not completely addressed these cited portions of Wittenschlaeger which teach this disputed feature, these arguments are not persuasive. 



No arguments have been provided with respect to the dependent claims. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/STEVEN S KELLEY/Primary Examiner, Art Unit 2646                      

                        

                   
                                                                                                   
Conferees:
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646      
                                                                                                                                                                                                  

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.